Citation Nr: 1718943	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  08-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his pastor, J.R.B.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision, the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective January 31, 2007.  

A Travel Board hearing was held in September 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In a March 2010 Board decision, entitlement to a rating in excess of 30 percent for PTSD was denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court vacated the Board's March 2010 decision and remanded the appeal for readjudication.  In a March 2011 decision, the Board accepted jurisdiction of a claim for a TDIU as part of the increased rating claim.  In that decision, the 30 percent rating in effect for PTSD was increased to 50 percent, effective January 31, 2007.  The TDIU claim was remanded, and later denied in a December 2011 rating decision.  

In a May 2012 Memorandum Decision, the Court reversed the Board's March 2011 decision and remanded the claim for PTSD with instructions to enter a disability rating of 70 percent, effective January 31, 2007.  The Board granted the 70 percent rating in an April 2013 decision, which was implemented by the RO in an April 2013 rating action.  In a May 2016 supplemental statement of the case (SSOC), the claim for a TDIU was denied.  The appeal, as to that issue only, continues.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The Veteran's PTSD symptoms preclude him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014).  In the instant case, the veteran's claim is being granted in full.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.  


Factual Background, Laws and Regulations, and Analysis

The Veteran contends that he is unable to work due to his service-connected PTSD disability.  

At the September 2009 hearing, the Veteran said that he had retired in 2000.  He had worked as a power lines repairmen.  

VA treatment records from 2007 reflect that after seeing his social worker for his PTSD, it would take him days to calm down.  He was isolated from others and no longer enjoyed seeing friends and family or going to church.  Fireworks triggered his PTSD symptoms.  In 2008, he continued to re-experience inservice traumatic events.  He demonstrated avoidance of stimuli associated with the inservice traumatic events of Vietnam.  For example, he did not read newspapers or watch the news on television.  He demonstrated a markedly diminished interest in participating in activities and felt estranged from others.  His Global Assessment of functioning (GAF) score was 50.  (The Board notes that a GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).)  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).)  

VA records dated in January 2009 reflect that the Veteran seemed more irritable to the examiner than before.  He was not getting along with others.  He enjoyed camping by himself.  In November 2010 and September 2011, his GAF score was 45.  

When examined by VA in June 2016, it was noted that the Veteran avoided most interactions with others because he was afraid of his own anger.  He avoided confrontation with others.  His only social interaction was attending church, but he only attended the services and did not participate in other activities.  He worked mowing or caring for the 50 acres where he had a home and a barn.  His had a depressed mood and experienced suspiciousness and chronic sleep impairment.  He had disturbances of mood and motivation.  He had difficulty in establishing and maintaining effective work and social relationships.  He had difficulty in adapting to stressful circumstances, including work or a work-like setting.  He was unable to establish or maintain effective relationships.  

In a June 2016 statement by a VA social worker, it was opined that the Veteran was unable to work in any capacity due to PTSD.  He continued to re-experience the traumatic incidents of Vietnam.  He was emotionally numb and did not get along with others.  His sleep was poor, and he had nightmares.  He spent most of his time alone, often in the woods.  He was hyperalert and unable to relax.  He was suspicious of others and their motives.  

Governing law and regulation provide that a TDIU is granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, and 4.19 (2016).  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a) (2016).  

The Veteran's only service-connected disability is his PTSD for which he is rated 70 percent.  While an increased rating for that condition is not on appeal, it is noted that he does not show, nor has he shown throughout the appeal period, gross impairment of thought process, persistent delusions or hallucinations, or grossly inappropriate behavior, which might warrant a schedular 100 percent rating.  However, it is noted that he has been rated at 70 percent disabling for his PTSD throughout the rating period on appeal (since he filed a claim for service connection on January 31, 2007).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  See also Faust v. West, 13 Vet. App. 342 (2000).  

The ultimate determination of whether a veteran is capable of substantial gainful employment rests with the VA adjudicator, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 U.S.C.A. § 5103A(d)(1) (2016)) (the VA adjudicator has the ultimate responsibility for a TDIU determination and VA is not required in every case to obtain a single medical opinion regarding the combined impact of all service-connected disabilities).  

In making this determination of employability, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).  

To receive a TDIU, the veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1 (2016), the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

The Board finds that the weight of the evidence suggests that the Veteran's service-connected PTSD is of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience, and training.  The record shows that he retired in 2000, but he has reported that he has been unable to find additional employment, mainly because when a prospective employer finds out that he has PTSD, he is never again contacted about the job for which he applied.  (See his June 2016 statement.)  It is clear that his service-connected PTSD symptoms, to include emotional numbness, inability to get along with others, isolation from others, hyperalertness, and suspiciousness, play a major role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal, in that they affect his ability to perform work on a consistent basis.  Moreover, a VA social worker has opined that he is unable to maintain gainful employment due to his PTSD symptoms.  Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 4.3 (2016)), the Board finds that the criteria for a TDIU are met under 38 C.F.R. § 4.16(a) (2016) for the entire rating period at issue.  


ORDER

Entitlement to a TDIU is granted during the entire rating period, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


